DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second oxide layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second oxide layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 13-17, 19, 21-22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laor (WO2010/093761).
Regarding claim 1, Laor discloses in fig. 11-18, an integrated energy storage component comprising:
a substrate (224, 228, 301); 
a contoured layer (204) supported by the substrate and comprising a region having a contoured surface (scaffolding), the contoured surface of said region having elongated pores extending towards the substrate from the surface of the contoured layer remote from the substrate, or elongated columns extending away from the substrate towards the surface of the contoured layer remote from the substrate;
a first M layer (208) extending conformally over the contoured surface of said region, the first M layer being conductive of electrons;
a first oxide layer (212 or 272) extending conformally over the contoured surface of said region, on the first M layer, said oxide layer having therein ions which are mobile upon application of a potential difference across the first oxide layer;
an I layer (274) extending conformally over the contoured surface of said region, on the first oxide layer, said I layer being an electronic-insulator layer made of an ionic conductor; and
a second M layer (216) on the I layer, the second M layer being conductive of electrons and extending conformally over the contoured surface of said region,
wherein the first M layer (208), the first oxide layer (272), the I layer (274) and the second M layer  constitute an MOIM structure.
While Laor does not specifically state that the first M layer (208), the first oxide layer (272), the I layer (274) and the second M layer constitute an MOIM structure, it is understood to be an inherent feature.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Regarding claim 2, Laor discloses the ionic conductor comprises ions of an element selected from the group comprising: Li, Na, Mg, K, Cu, Ag, Al and Zn (P: 31, L: 5-12).
Regarding claim 3, Laor discloses the first M layer is made of TiN, TaN, or another quasi-metal or metal (P: 24, L:1-4).
Regarding claim 4, Laor discloses the first oxide layer comprises an atomic proportion of the ion present in the ionic conductor (272).
Regarding claim 5, Laor discloses the atomic proportion of the ionic element in the first oxide layer is close to a saturation threshold (P: 31, L: 5-12 - material).
Regarding claim 6, as best understood, Laor discloses the ionic conductor is LIPON (P: 31, L: 7) and the first (and second via ALD deposition layers) is/are made from MxLiyPzOtNu where M is a metal, Li is lithium, P is phosphorus, O is oxygen and N is nitrogen, x = 1, y = 1 P=1, O = 4, u = 0 (P: 31, L:2-5).
Regarding claim 8, Laor discloses electronic- insulator layer is less than 100 nm thick (at least from pore diameter – P: 29, L: 26-27)
Regarding claim 9, Laor discloses the electronic-insulator layer is made of one or more materials selected from the group consisting of: LiPON (P: 31, L: 7)
Regarding claim 13, Laor discloses the contoured region (204, 304) is a porous region and portions of the first M layer (208, 308) that are located at bottoms of adjacent pores are electrically connected to one another by a conductive layer (324, 350) underlying the porous region of the contoured layer.
Regarding claim 14, Laor discloses an integrated energy storage component comprising:
a substrate (224, 228, 301);
a contoured layer (204) supported by the substrate and comprising a region having a contoured surface, the contoured surface of said region having elongated pores extending towards the substrate from the surface of the contoured layer remote from the substrate, or elongated columns extending away from the substrate towards the surface of the contoured layer remote from the substrate;
a first M layer (208, 308) extending conformally over the contoured surface of said region, the first M layer being conductive of electrons;
an I layer (274) extending conformally over the contoured surface of said region, on the first M layer, said I layer being an electronic-insulator layer made of an ionic conductor;
a first oxide layer (232 – P: 31, L:15-16 or 276) extending conformally over the contoured surface of said region, on the I layer, said oxide layer having therein ions which are mobile upon application of a potential difference across the first oxide layer; and
a second M layer (216) formed on the first oxide layer, the second M layer being conductive of electrons and extending conformally over the contoured surface of said region,
wherein the first M layer, the I layer, the first oxide layer, and the second M layer constitute an MIOM structure.
While Laor does not specifically state that the first M layer (208),  the I layer (274) the first oxide layer and the second M layer constitute an MOIM structure, it is understood to be an inherent feature.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Regarding claim 15, Laor discloses the ionic conductor comprises ions of an element selected from the group comprising: Li, Na, Mg, K, Cu, Ag, Al and Zn (P: 31, L: 5-12).
Regarding claim 16, Laor discloses the first M layer is made of TiN, TaN, or another quasi-metal or metal (P: 24, L:1-4).
Regarding claim 17, Laor discloses the first oxide layer comprises an atomic proportion of the ion present in the ionic conductor (272).
Regarding claim 19, as best understood, Laor discloses the ionic conductor is LIPON (P: 31, L: 7) and the first (and second via ALD deposition layers) is/are made from MxLiyPzOtNu where M is a metal, Li is lithium, P is phosphorus, O is oxygen and N is nitrogen, x = 1, y = 1 P=1, O = 4, u = 0 (P: 31, L:2-5).
Regarding claim 20, Laor discloses the atomic proportion of the ionic element in the first oxide layer is close to a saturation threshold (P: 31, L: 5-12 - material).
Regarding claim 21, Laor discloses the electronic-insulator layer is made of one or more materials selected from the group consisting of: LiPON (P: 31, L: 7)
Regarding claim 22, Laor discloses the contoured region (204, 304) is a porous region and portions of the first M layer (208, 308) that are located at bottoms of adjacent pores are electrically connected to one another by a conductive layer (324, 350) underlying the porous region of the contoured layer.
Regarding claim 26, Laor discloses the contoured region (204, 304) is a porous region and portions of the first M layer (208, 308) that are located at bottoms of adjacent pores are electrically connected to one another by a conductive layer (324, 350) underlying the porous region of the contoured layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 7, 18, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laor (WO2010/093761) in view of Gardner et al. (US 2014/0183694).
Regarding claims 5 and 18, Laor discloses the claimed invention except for the first oxide layer is made of one or more materials selected from the group consisting of TiO2,TiOx, TiOxNy, RuO2, RuOx, NbO, VOx, WO, and CoOx.
Gardner et al. disclose an oxide layer that comprises TiO2 [0018].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Laor so that oxide comprises TiO2, since such a modification would form a capacitor having a high dielectric constant dielectric.
Regarding claims 7 and 20, Laor discloses the atomic portion of the ionic element in the first oxide layer is close to a saturation threshold (TiO2).

Claim(s)  10-12 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laor (WO 2010/093761) in view of Roozeboom et al. (US 2008/0291601).
Regarding claims 10 and 23, Laor discloses the claimed invention except for a repeated MOIM / MIOM structure is provided conformally over the contoured surface of said region.
Roozeboom et al. disclose a repeated structure that is formed on the substrate [0027]-[0028], [0033].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the system of Laor to contain a repeated MOIM structure that is provided conformally over the contoured surface of the region, since such a modification would form a system having desired capacitance. 
Regarding claims 11-12, and 24-25, the modified Laor discloses the claimed invention except for the first and second M layers of the repeated structure are connected as a parallel or series network.
The examiner takes official notice that connecting energy storage devices in parallel or series is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Laor so that the first and second M layers of the repeated structure are connected in series or parallel, since such a modification would form a system having desired electrical properties (capacitance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150200058 A
US 20140078644 A
US 20120057273 A
US 20100238607 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848